Citation Nr: 0926654	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
exposure to the lower extremities, to include peripheral 
vascular disease, polyneuropathy, arthritis and onychomycosis 
of the toes.

2.  Entitlement to service connection for residuals of any 
injury involving #7 and #8 teeth with loss of bone (maxilla) 
for compensation purposes.

3.  Entitlement to service connection for residuals of cold 
exposure to the upper extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army and 
Air Force from May 1946 to December 1952, to include active 
duty in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Veteran resides under the 
jurisdiction of the Houston, Texas RO, which certified the 
appeal to the Board.  The Board remanded the current claims 
for evidentiary development in April 2008.  

With respect to the matters being decided, all actions 
required by the remand were accomplished.  As to the claim 
for entitlement to service connection for residuals of cold 
exposure to the upper extremities, since the development 
requested was not completed, the claim must be remanded for 
remedial action.  That issue is addressed in the REMAND 
appended to the decision below; it is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Korea as an aircraft mechanic and 
had prolonged exposure to cold during that time; the 
competent medical evidence of record indicates that it is at 
least as likely as not that his onychomycosis of the toes is 
due to such cold exposure.

2.  The preponderance of the evidence is against a nexus 
between the Veteran's peripheral vascular disease, 
polyneuropathy, or arthritis of the knees, which were first 
shown many years post-service, and any incident of active 
duty, to include prolonged exposure to cold.   

3.  The Veteran's sustained a fracture of two incisor teeth 
in the upper jaw as a result of a an injury while on active 
duty; the loss of the #7 and #8 teeth with bone loss in the 
maxilla are due to in-service dental trauma.    


CONCLUSIONS OF LAW

1.  Service connection for onychomycosis of the toes of both 
feet is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Peripheral vascular disease and polyneuropathy of the 
lower extremities and arthritis of both knees, claimed as due 
to prolonged exposure to cold, were not incurred in or 
aggravated by active service, nor may any of these diseases 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

3.  Service connection for the #7 and #8 teeth with bone loss 
in the maxilla due to in-service dental trauma is warranted 
for VA compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

In June 2005 and April 2008 VA letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim for service connection.  
He was also specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following issuance and re-adjudication of the claim by the 
statement of the case (Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006)), the Veteran was informed of how VA 
calculates disability rating and effective date of award, 
should service connection be granted.  See Dingess, supra.  
As the below decision represents a grant of service 
connection for residuals of dental trauma and of 
onychomycosis due to exposure to cold, and denies service 
connection for arthritis, peripheral vascular disease, and 
polyneuropathy of the lower extremities, to include as due to 
in-service exposure to cold, any question regarding the 
assignment of a rating or effective date is moot.  

It is also pertinent to note that the Veteran has not pled 
any error with respect to the content or timing of the VCAA 
notice that has been provided.  The Veteran has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA. 

The VCAA also places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board 
notes at the outset that the National Personnel Records 
Center (NPRC) has reported that some of the Veteran's service 
treatment records may have been destroyed in an area heavily 
damaged by a 1973 fire at their St. Louis facility.  The 
Board specifically notes that a report of a separation is not 
of record.  As such, the claims are "fire-related," and VA 
has a heightened duty to explain findings to the Veteran and 
to carefully consider the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, 
the RO has obtained all service treatment records that were 
available and medical records identified by the Veteran.  
There is no indication of any outstanding treatment records 
or other relevant evidence.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Veteran has been provided VA examinations which assess 
the etiology of his claimed residuals of a cold injury to his 
the lower extremities.  The examinations are thorough in 
nature, and adequately address the contended causal nexus to 
service.  Under these circumstances, there is no duty to 
obtain an additional examination or medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

Legal Criteria-Service Connection (General)

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 .  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, cardiovascular 
diseases and an organic disease of the nervous system will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

Analysis- Lower Extremity Cold Exposure Residuals

The Board notes at the outset that some of the veteran's 
service treatment records (STRs) may have been destroyed in 
the 1973 NPRC fire.  Thus, the Board must employ a 
"heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), 
quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining 
that precedent does "not establish a heightened 'benefit of 
the doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed").  
The Board notes, however, that this special duty does not 
require it to engage in any "burden- shifting" analysis with 
respect to the veteran's claim.  Cromer v. Nicholson, 455 
F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding no adverse 
presumption attaches to service connection claim against the 
government when veteran's STRs are destroyed in a fire).

The Veteran contends that he currently has residuals of in-
service cold exposure involving his lower extremities.  He 
asserts, in essence, that he has vascular disease and 
neuropathy of the legs, bilateral knee arthritis and 
onychomycosis of the toes as a result of his prolonged 
exposure to cold temperatures while on active duty in Korea.  
The Board finds that the evidence supports a grant of service 
connection for onychomycosis of the toes but the 
preponderance of the evidence is against service connection 
for the other claimed disabilities of the lower extremities.

Regarding the existence of current disablement, the Board 
notes that Veteran was afforded several examinations in 
December 2008 pursuant to the Board's April 2008 remand.  The 
Veteran received neurological, vascular, dermatology, and 
orthopedic examinations of his lower extremities, which 
confirmed diagnoses of peripheral vascular disease, 
polyneuropathy, bilateral knee arthritis and onychomycosis of 
the toes.  Mild lower extremity edema was also noted.  While 
some of the STRs may be missing, these disabilities are not 
apparent in the record until decades post-service.  The 
question remains whether such disabilities are linked to any 
incident of service, to include frostbite or prolonged 
exposure to cold.    

There is no evidence in the service treatment records of any 
injury to the lower extremities.  However, as noted above, 
the Veteran's active duty in Korea is confirmed and the Board 
has previously conceded his prolonged exposure to extreme 
cold during that time.  See, e.g., body of the April 2008 
Board remand.  The Board specifically finds that the 
Veteran's contention that while repairing aircraft engines 
outdoors in the cold of Korea his feet and knees were exposed 
to extremely low temperatures on an ongoing basis is 
credible.  

A December 2008 vascular examination noted that the Veteran 
had peripheral vascular disease in the legs with a history of 
coronary artery disease and subjective complaints of a loss 
of sensation in the legs during periods of cold weather.  A 
neurological examination of the same date noted that there 
was bilateral sensory loss in the lower extremities, which 
qualified as polyneuropathy.  It was, however, also noted 
that distal reflex changes were not related to cold exposure, 
and that the neurological condition could not be linked to 
cold exposure without resort to speculation.  Furthermore, 
the vascular assessment also concluded that given the lack of 
tissue damage associated with cold exposure, it was not 
possible to link peripheral vascular disease to cold exposure 
without resort to speculation.  It was noted by the examiner 
that peripheral vascular disease is not uncommon in an 82 
year old man with a history of coronary vascular disease.  
Regarding the claimed arthritis, a separate orthopedic 
examination in December 2008 found degenerative joint disease 
in the left knee with total knee arthroplasty in the right 
knee.  The examiner opined that the Veteran's degenerative 
arthritis in the knees (which was first shown decades after 
service and necessitated a right knee replacement in 2008) 
was due to the natural aging process.  It was specifically 
noted that a minor cold injury would not precipitate 
degenerative joint disease in any joint.  

The Veteran was, lastly, assessed for a skin condition in his 
feet.  The December 2008 dermatology examination revealed 
onychomycosis of all of the toes in both feet.  
Dermatophytoses or a fungal infection includes tinea pedis 
and tinea unguium (toes).   See 38 C.F.R. § .118, Diagnostic 
Code 7813.  The terms onychomycosis and tinea unguium are 
synonymous.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
28th ed., 1178.  Regarding a nexus to service, the examiner 
observed that onychomycosis was very common with multiple 
risk factors but a history of cold exposure increased the 
risk of later developing the condition.  While the examiner 
noted that typically, a person with cold exposure would not 
show involvement in all of the toes, it was not a rare 
finding that the Veteran did so.  The examiner concluded 
that, given the extensive involvement of the onychomycosis, 
it was at least as likely as not that the current condition 
was related to in-service cold exposure.  

In view of the foregoing, and with application of the 
doctrine of reasonable doubt, service connection for 
onychomycosis of the toes is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

The Board finds that the preponderance of the evidence is 
against a nexus between the Veteran's peripheral vascular 
disease, polyneuropathy, or arthritis of the knees, which 
were first shown many years post-service, and any incident of 
active duty, to include prolonged exposure to cold.  Since 
the preponderance of the evidence is against this aspect of 
the claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis-Residuals of Dental Trauma

The Veteran contends that he was struck in the jaw during 
active service, and that as a result, he fractured two of his 
teeth (#7 and #8).  He claims that service connection is 
warranted for the residuals of this dental trauma.    

The Veteran's available service treatment records include his 
report of separation and several clinical consultations.  As 
noted above, however, the National Personnel Records Center 
has indicated that some of the Veteran's records may have 
been destroyed in the 1973 fire at their St. Louis facility.  
Under such circumstance, VA has a heightened duty to explain 
findings to the Veteran and to carefully consider the benefit 
of the doubt rule.  O'Hare, supra. 

In the separation report, the Veteran was noted to have two 
of his incisor teeth fractured in the upper jaw, with the 
condition being related to an injury sustained by a crank 
power compressor in 1950.  Thus, there is in-service evidence 
of dental trauma.  

Dental conditions are unique in the VA disability 
adjudication system.  That is, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not considered to be disabling 
conditions for VA compensation purposes; but,  may be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  In this instance, the Veteran alleges 
that his dental problems in the two incisor teeth are related 
to a traumatic event, and thus are outside of the prohibition  
of service connection for compensation purposes established 
in 38 C.F.R. § 3.381.  

The Veteran was examined by a dentist in December 2008, and 
in the associated report, it was determined that there was 
damage to the #7 and #8 teeth during service, resulting in 
fracture and placement of crowns in booth teeth.  Thus, there 
was a partial loss of the teeth in service as a result of 
dental trauma.  Regarding a current disability, the examiner 
stated that tooth #7 was later lost with 40% of the ridge 
volume of the bone, with #8 requiring a porcelain Houston 
metal crown with 50% bone loss.  The bone loss of #7 was more 
likely than not due to the in-service dental trauma, and 
while partial tooth loss of #8 was also due to the in-service 
fracture, subsequent bone loss of that tooth was secondary to 
periodontal disease.  

The Board notes that 38 C.F.R. § 4.150 is utilized for the 
purposes of rating service-connected disabilities for the 
purposes of compensation.  While this regulation is generally 
applicable only in establishing a rating after service 
connection has been established, it is helpful here in 
establishing that the Veteran's dental disability is in fact 
capable of service connection for purposes of compensation.  
That is, under these legal criteria, loss of teeth due to 
loss of substance of the body of the maxilla or mandible 
without loss of continuity is an established disability that 
is rated under Code 9913.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913.  In the associated note of this provision, it is 
mentioned that the schedule for rating dental disabilities 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not the loss of the alveolar process as a 
result of periodontal disease (emphasis added).  Id.  In this 
regard, the Board notes that an injury has been established 
by the service treatment records, and a competent medical 
opinion linked the traumatic event with the loss of two 
teeth.  There is a resultant damage to the bone surrounding 
tooth #7 that is directly related to the trauma.  

While the Veteran has an extensive history of tooth decay, 
periodontal disease, and loss of replaceable teeth, the 
service treatment records do establish dental trauma which 
damaged the #7 and #8 teeth, and there is underlying bone 
damage currently present which has been medically determined 
to be resultant from this trauma.  As this is the case, there 
is a current disability for VA compensation purposes, an 
established in-service injury, and a nexus between the 
current dental disability and the in-service trauma.  Thus, 
the requirements of service connection have been met, and the 
claim is granted.   







ORDER

Entitlement to service connection for a disorder of the 
bilateral lower extremities as resultant from cold exposure, 
to include onychomycosis, is granted.  

Entitlement to service connection for peripheral vascular 
disease and polyneuropathy of the legs, and bilateral knee 
arthritis, to include as due to in-service prolonged exposure 
to cold, is denied.   

Entitlement to service connection for residuals of trauma to 
the #7 and #8 teeth, with bone loss in the maxilla, for the 
purposes of compensation, is granted.  


REMAND

Service Connection-Cold Residuals in the Upper Extremities

The Veteran also contends that he has residuals of cold 
injuries to his upper extremities.  The Board, in its April 
2008 remand, ordered vascular, orthopedic, neurological, and 
dermatology examinations of both the upper and lower 
extremities for the purposes of determining if the Veteran 
had any residuals of such  exposure to cold weather.  The 
remand instructions were only partially complied with.  Thus, 
remedial action is necessary prior to final adjudication.  

The Veteran has had a neurological examination addressing 
current symptomatology in the upper extremities; however, the 
vascular, orthopedic, and skin examinations afforded to the 
Veteran in December 2008 do not address contended cold 
residuals in the upper extremities.  Indeed, a review of the 
orthopedic examination, conducted by a physician's assistant 
(PA), states that the claim only pertains to cold residuals 
in the knees and feet, with the skin and vascular 
examinations making no discussions of current upper extremity 
complaints in their final conclusions.  The instructions of 
the Board were specific, in that both upper and lower 
extremity residuals were to be examined.  This was done by 
the neurological examiner, and to that extent, the remand 
order was satisfied.  The lack, however, of discussion by the 
other examiners of the contended upper extremity disablement 
(most notably the orthopedic PA's lack of understanding that 
the claim involved the upper extremities) requires the claim 
to be returned for compliance with the remand order.  
Veterans, as a matter of right, are entitled to strict 
compliance with Board instructions, and thus an additional 
series of VA examinations, specifically addressing the upper 
extremities, must be afforded.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ensure all development actions 
required by the VCAA have been 
accomplished.  

2.  Send the claims file to the clinicians 
who performed the VA orthopedic, vascular, 
and skin examinations for the purpose of 
obtaining an addendum to the December 2008 
examination reports.  The clinicians must 
provide opinions regarding the nature, 
approximate onset date, and/or etiology of 
any residuals of in-service cold exposure 
of the upper extremities that may be 
present.  Following a review of the 
relevant evidence in the claims file, the 
clinicians are asked to provide an opinion 
on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran has any current  disease 
or disability of either upper 
extremity due to confirmed prolonged 
exposure to extremely low 
temperatures while on active duty in 
Korea as an aircraft engine 
mechanic?  

The clinicians are advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so record in the addendum.

3.  After the development above has been 
completed, re-adjudicate the Veteran's 
claim for service connection for residuals 
of cold exposure to the upper extremities.  
If the remaining benefit sought on appeal 
is not granted, issue an appropriate 
supplemental statement of the case and 
provide an appropriate period of time to 
respond before the claim is returned to the 
Board for final adjudication. 

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


